UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011. or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number: 001-34779 HIGHER ONE HOLDINGS, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 26-3025501 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 25 Science Park New Haven, CT 06511 (Address of Principal Executive Offices)(Zip Code) (203) 776-7776 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name, Former Address and Former Fiscal Year, If Changes Since Last Report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” or “smaller reporting company” in Rule12b-2 of the Exchange Act (Check one). Largeacceleratedfiler ¨ Accelerated filer ¨ Non-accelerated filer x(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox As of July 29, 2011 there were57,087,888 shares of common stock, par value $0.001 per share, outstanding. HIGHER ONE HOLDINGS, INC. INDEX TO REPORT ON FORM 10-Q FOR QUARTER ENDED JUNE 30, 2011 Page PART I – FINANCIAL INFORMATION 2 Item 1. Financial Statements (unaudited) 2 Condensed Consolidated Balance Sheets as of December 31, 2010 and June 30, 2011 2 Condensed Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2010 and 2011 3 Condensed Consolidated Statement of Changes in Stockholders' Equity for the Six Months Ended June 30, 2011 4 Condensed Consolidated Statements of Cash Flowsfor the Six Months Ended June 30, 2010 and 2011 5 Notes to Condensed Consolidated Financial Statements
